Citation Nr: 1113701	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  04-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a pancreas condition, claimed as secondary to radiation treatment for service-connected residuals of history of Hodgkin's disease with splenectomy.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a testicle condition, claimed as secondary to radiation treatment for service-connected residuals of history of Hodgkin's disease with splenectomy.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left foot numbness, claimed as secondary to radiation treatment for service-connected residuals of history of Hodgkin's disease with splenectomy.

4.  Entitlement to an increased initial rating for hepatitis B with cirrhosis, rated as noncompensable prior to December 27, 2000 and 30 percent disabling from that date.  
5.  Entitlement to an increased initial rating for left ventricle dysfunction, anterior and apical wall segments, currently evaluated as 60 percent disabling.  

6.  Entitlement to an increased initial rating for obstructive pulmonary disease with residuals of pulmonary tuberculosis, rated as 60 percent disabling between January 14, 2008 and December 22, 2008.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) prior to December 22, 2008.  

8.  Entitlement to an effective date prior to January 14, 2008, for the grant of service connection for left ventricle dysfunction, anterior and apical wall segments.  

9.  Entitlement to an effective date prior to January 14, 2008, for the grant of service connection for obstructive pulmonary disease with residuals of pulmonary tuberculosis.  

[The issues of whether the interruption of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, effective May 2, 2005, was proper and whether the Veteran is entitled to a waiver of the recovery of overpayment of debt under Chapter 31, Title 38, United States Code, in the amount of $111.69, are the subjects of separate decisions.]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2001 and August 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and a rating decision issued in September 2008 by the RO in Roanoke, Virginia.  The RO in Roanoke, Virginia, currently has jurisdiction of the claims.

The Board notes that the Veteran has raised allegations that the Roanoke VA has treated him unfairly because of his race and he has asked the Board to transfer his claims file to a different RO on that basis.  VA regulations state that "rating officers must not allow their personal feelings to intrude; an antagonistic, critical, or even abusive attitude on the part of a claimant should not in any instance influence the officers in the handling of the case.  Fairness and courtesy must at all times be shown to applicants by all employees whose duties bring them in contact, directly or indirectly, with the Department's claimants."  38 C.F.R. § 4.23 (2010).  The Board has thoroughly reviewed the record and does not find reason to believe that personnel at the Roanoke RO have acted against this regulation or that they have completed any actions based on racial bias.  The record reflects the Veteran is currently living within the jurisdiction of the Roanoke RO and the Board finds no basis upon which to transfer jurisdiction of the Veteran's claims file.  

The November 2001 rating decision granted service connection for hepatitis B and assigned a noncompensable evaluation effective August 16, 2000; the August 2003 rating decision denied entitlement to a TDIU; and the September 2008 rating decision declined to reopen the claims for service connection for a pancreas condition, a testicle condition, and left foot numbness, and granted service connection for obstructive pulmonary disease with residuals of pulmonary tuberculosis and left ventricle dysfunction, anterior and apical wall segments, assigning a 60 percent evaluation for each disability effective January 14, 2008.  

The hepatitis B disability was recharacterized as hepatitis B with cirrhosis in the August 2003 rating decision issued by the Milwaukee RO, which also increased the rating assigned to 20 percent, effective December 27, 2000.  The rating was subsequently increased again to 30 percent, also effective December 27, 2000.  See January 2005 rating decision.  An August 2009 rating decision issued by the Roanoke RO granted a 100 percent rating for obstructive pulmonary disease with residuals of pulmonary tuberculosis, effective December 22, 2008.  

Despite the increased ratings granted by the ROs, the Veteran's appeal concerning the ratings assigned for hepatitis B with cirrhosis and obstructive pulmonary disease with residuals of pulmonary tuberculosis remain before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) in June 2010.  A transcript of the hearing is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).  The undersigned also granted the Veteran a 60-day abeyance period for the submission of additional evidence to support his claims.  The Veteran submitted additional evidence with a waiver of RO initial review.

In statements submitted in July and August 2010, the Veteran indicated that he had received a letter from the Roanoke RO proposing to reduce his compensation payments because the RO did not receive a response to their request for information about his dependents.  The Veteran's statements indicate his disagreement with the proposed reduction and provide arguments as to why the RO should not reduce his compensation.  As these statements are in response to a proposed reduction and the record does not reflect any final rating action by the RO that the Veteran has appealed, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to an increased initial rating for left ventricle dysfunction, anterior and apical wall segments, currently evaluated as 60 percent disabling; entitlement to an increased initial rating for obstructive pulmonary disease with residuals of pulmonary tuberculosis, rated as 60 percent disabling between January 14, 2008 and December 22, 2008; entitlement to a TDIU prior to December 22, 2008; entitlement to an effective date prior to January 14, 2008, for the grant of service connection for left ventricle dysfunction, anterior and apical wall segments; and entitlement to an effective date prior to January 14, 2008, for the grant of service connection for obstructive pulmonary disease with residuals of pulmonary tuberculosis, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 2001 rating decision denied claims for service connection for left foot numbness, a pancreas condition, and a testicle condition on the basis that there was no evidence any of these conditions were related to service-connected history of Hodgkin's disease or any evidence of these conditions in service.  

2.  Additional evidence submitted since November 2001 on the issues of service connection for a pancreas condition, a testicle condition and left foot numbness, all claimed as secondary to radiation treatment for service-connected residuals of history of Hodgkin's disease with splenectomy, does not relate to an unestablished fact necessary to substantiate the claims and, thus, does not raise a reasonable possibility of substantiating the claims.  

3.  The Veteran's hepatitis B with cirrhosis was not manifested by demonstrable liver damage with mild gastrointestinal disturbance prior to December 27, 2000.
4.  From December 27, 2000, the Veteran's hepatitis B with cirrhosis has not been manifested by moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression; daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a pancreas condition, claimed as secondary to radiation treatment for service-connected residuals of history of Hodgkin's disease with splenectomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a testicle condition, claimed as secondary to radiation treatment for service-connected residuals of history of Hodgkin's disease with splenectomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for left foot numbness, claimed as secondary to radiation treatment for service-connected residuals of history of Hodgkin's disease with splenectomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

4.  The criteria for an initial compensable rating for hepatitis B with cirrhosis have not been met prior to December 27, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7345 (2001).

5.  The criteria for an initial rating in excess of 30 percent for hepatitis B with cirrhosis have not been met from December 27, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, DC 7345 (effective prior to and from July 2, 2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to claims to reopen, VA must notify a claimant of the evidence that is needed to reopen the claim as well as the evidence that is needed to establish entitlement to the underlying claim.  More specifically, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board acknowledges that the Veteran was not provided with proper § 5103(a) notice prior to the issuance of the November 2001 rating decision that is the subject of his appeal concerning entitlement to an increased initial rating for hepatitis B with cirrhosis.  His original claim, however, was filed before the current § 5103(a) notice requirement became effective in November 2000.  The Board also notes that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven."  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  When service connection has been granted and an initial disability rating and effective date have been assigned, § 5103(a) is no longer applicable.  

Irrespective of the foregoing, the requisite notice related to the Veteran's increased rating claim was provided in an April 2007 letter, which advised him of the evidence necessary to substantiate his claim for an increased rating and of his and VA's respective duties in obtaining evidence.  The issue was subsequently readjudicated in supplemental statements of the case (SSOCs) dated September 2008, August 2009 and October 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).

Prior to the issuance of the September 2008 rating decision that is the subject of the appeal concerning the Veteran's claims to reopen, the Veteran was advised of the evidence necessary to establish entitlement to service connection, to include the need to submit new and material evidence to reopen the claims for service connection for conditions of the pancreas and testicles and the claim for service connection for left foot numbness, and of his and VA's respective duties in obtaining evidence.  He was specifically notified that his claims had previously been denied because the evidence did not show that the conditions were related to his service-connected history of Hodgkin's disease, nor was there any evidence of the disabilities during military service; the Veteran was also informed that the evidence he submitted needed to relate to this fact.  See June 2008 letter.  The June 2008 letter also provided the Veteran with notice of the appropriate disability rating and effective date of any grant of service connection, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).
Based on the foregoing, the Board finds that the duty to notify has been fulfilled concerning these claims.  See Quartuccio, 16 Vet. App. at 187; Kent, 20 Vet. App. at 10.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's service, VA and private treatment records have been obtained and he was afforded several appropriate VA examinations in connection with his claim for an increased rating.  The Board acknowledges that the Veteran was not afforded an examination in connection with his claims to reopen.  An examination is not required in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also acknowledges the numerous statements submitted by the Veteran following his June 2010 hearing, which indicate that he was under the assumption that the undersigned had ordered VA examinations concerning his claims to reopen (pancreas, testicle and left foot).  See, e.g., statements in support of claim dated June 2010, July 2010 and August 2010.  Review of the hearing transcript makes clear that the undersigned was merely asking the Veteran whether, if she deemed it appropriate to schedule a VA examination, he would be willing to appear; there is no indication that any such examinations were going to be scheduled at that time.  The undersigned also held the record open to allow the Veteran an opportunity to secure medical nexus evidence regarding his claims to reopen.  

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  The Board notes that in statements submitted in July and August 2010 the Veteran reported that he had been seen by a VA doctor for a general medical examination that involved examination of his testicle and his foot.  He noted that no VA doctor has examined his pancreas.  The Veteran specifically noted that when he went to see VA doctors he asked for etiology opinions regarding the pancreas, testicle, and left foot conditions.  He stated that the doctors would not provide him with etiology opinions for these conditions, and that they specifically refused to give him such opinions.  Hence, while these VA records are constructively of record, they are not pertinent to the Veteran's claims to reopen, as they would not provide evidence relating to an unestablished fact necessary to substantiate the underlying claims of service connection, namely they would not provide evidence that there is a relationship between these conditions and service-connected residuals of Hodgkin's disease or the Veteran's service.  These treatment records would reveal evidence regarding the Veteran's current symptoms for testicle and left foot conditions; however, as will be explained below the record is replete with medical evidence regarding his complaints and symptoms of left foot and testicle disabilities and any notations made in the noted VA records would be merely cumulative of what is already of record and would not relate to an unestablished fact necessary to substantiate his service connection claims.  Thus, the Board concludes that remand for such records would be futile and would unnecessarily delay adjudication of the Veteran's claims to reopen.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who chairs a hearing to fulfill two duties to comply with that regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the undersigned AVLJ set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  She also specifically focused on the elements necessary to substantiate the claims.  See June 2010 hearing transcript.  In addition, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.



II. Claims to Reopen

The Veteran seeks to establish service connection for a pancreas condition, a testicle condition, and left foot numbness.  He contends that his testicle, pancreas and left foot were damaged when he underwent radiation treatment for Hodgkin's disease.  See, e.g., December 2008 statement in support of claim/NOD; June 2010 hearing transcript.  The RO has declined to reopen the claims and has continued the denials issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran filed original claims in August 2000 and December 2000 seeking service connection for weakness and numbness of the first three toes of his left foot and for conditions involving his testicles and pancreas, which he asserted had become very painful as a result of the spread of Hodgkin's disease.  See August 2000 statement in support of claim; December 2000 VA Form 21-4138.  A decision issued by the Milwaukee RO in November 2001 denied the claims.  The RO determined that the evidence did not show that left foot numbness, a pancreas condition, and/or a testicle condition, attributed to varicoceles, were related to service-connected history of Hodgkin's disease.  The RO also determined that there was no evidence of any of these conditions in service.  The RO notified the Veteran of the November 2001 rating decision by letter dated December 10, 2001, but he did not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (2001) (except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the agency of original jurisdiction (AOJ) within one year from the date that the agency mails notice of the determination; otherwise, that determination will become final).  An unappealed determination of the AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2010).

The Veteran filed a claim to reopen that was received at the RO in Washington, DC, in January 2008, and this appeal ensues from the September 2008 rating decision issued by the Roanoke RO, which declined to reopen the claims on the basis that no new and material evidence had been submitted.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  If the claimant presents new and material evidence, however, the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final decision of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (finding that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence).

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2010).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b) (2010).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).
For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence before the RO in November 2001 included the Veteran's service treatment records, which are devoid of reference to, complaint of, or treatment for, any problems with his pancreas, testicle and/or left foot.  The service treatment records do document that the Veteran was diagnosed with Hodgkin's disease and underwent treatment, to include radiation and undergoing a splenectomy, while in service.  At the time of the Veteran's discharge from service he denied foot trouble and there were no notations made in reference to his left foot, testicle and/or pancreas.  Clinical evaluation of his endocrine system (pancreas), genitourinary system (testicle) and feet was normal and his Hodgkin's disease was reported to be in remission.  See March 1982 reports of medical examination and history.  

The evidence before the RO in November 2001 also included the Veteran's statements in support of his claims.  He asserted that he had weakness and numbness of the first three toes of his left foot as a residual of medical radiation and that his testicles and pancreas had become very painful as a result of the spread of Hodgkin's disease.  See August 2000 statement in support of claim; December 2000 VA Form 21-4138.  

Pertinent medical evidence before the RO in November 2001 included an October 1982 VA compensation and pension (C&P) examination report, which reveals that the Veteran reported pain in the groin area, mainly in the right testicle.  Physical examination revealed no palpable lymph nodes in the groin at that time but the Veteran's testes were noted to be small and an impression of azoospermia was provided.  See also October 1982 medical record/consultation sheet.  A July 1985 report of abdominal ultrasound conducted by Kaiser Permanente reveals that the pancreas was normal in appearance.  The Veteran was seen in March 2001 with complaint of right testicular pain that had been intermittent since January 2001; he was assessed with right testicular pain.  See medical record from the Milwaukee VA Medical Center (VAMC).  A May 2001 medical certificate reveals that he was seen with complaint of painful testicles and that the recent episode of pain had been present for two weeks.  Genitourinary examination revealed that the Veteran's right testicle was tender to palpation.  The diagnostic impression included epididymitis.  

The Veteran underwent a VA C&P examination in June 2001, which included examination of his genitourinary system.  In pertinent part, he complained of bilateral testicular pain that had been present for the last two or three years, he reported treatment in the past for prostatitis without much improvement of his testicular pain, and he indicated that he felt the port for the radiation into the spleen might have gotten into the testicular area, despite the fact that there was some shielding provided from that radiation.  Genitourinary examination by inspection revealed two descended testes and the Veteran was especially tender over the right testicle, which was slightly larger than the left.  On testicular examination, there were no signs of epididymitis and no obvious hydroceles, although the right testicle was large and more tender to palpation.  The examiner noted that echogram of the scrotum was done in June 2001 and showed testicles that were normal in size, but bilateral varicoceles were demonstrated.  There was normal blood flow to the testicles and epididymis noted.  Gross impression was bilateral varicoceles and normal testicles.  The diagnosis was testicular pain and the examiner noted that sonogram had revealed two fairly large varicoceles.  The examiner also reported that examination and review of labs and imaging showed no evidence of pancreas pathology.  See also June 2001 medical record from Milwaukee VAMC.  

The following month, the Veteran was seen with complaint of right hemiscrotal tenderness and a scrotal echocardiogram was noted to be unremarkable except for bilateral varicoceles.  The Veteran indicated that he continued to have some right-sided scrotal discomfort.  Physical examination of his genitourinary system revealed normal, nontender testes and right epididymal tenderness.  The assessment was right epididymitis.  See July 2001 primary care comprehensive note.  

The Board notes at this juncture that the evidence before the RO in November 2001 also included a November 1982 rating decision, which granted service connection for azoospermia (infertility) with a noncompensable evaluation, effective July 20, 1982, and established special monthly compensation for loss of use of a creative organ with the same effective date.  

The evidence added to the record since November 2001 includes a December 2008 statement/NOD submitted by the Veteran in support of his claims.  In pertinent part, he reported that it is his contention that the radiation used to treat his Hodgkin's disease either directly or indirectly damaged his testicles, pancreas and left foot.  In an October 2009 statement in support of his claim, he indicated that varicose veins in his scrotum or varicoceles were due to radiation treatment.  In an August 2010 statement, the Veteran asserted that VA should have conducted a bone density scan to determine the amount of bone deterioration, if any, there was in his foot as a result of radiation.  

In June 2010, the Veteran testified that his pancreas had been "over radiated" and that he had been able to handle that when he was young but that it had become more difficult to manage with age and he was experiencing pain.  The Veteran asserted that his reproductive system had been destroyed, but was unable to indicate whether he had been diagnosed with a condition involving his pancreas, asserting that his pancreas is painful and appearing to infer that he should have a diagnosed condition because other organs had diagnosed conditions.  The Veteran acknowledged that his doctors would not definitely say whether the radiation had caused a pancreas condition.  He also testified that the specific condition of the testicles that he was claiming was "extreme pain in that area" and the right side being much larger than the left.  The Veteran indicated that he did not understand the logic in VA's acknowledgement that he had been compensated for loss of a creative organ but its assertion that his testicles had not been destroyed.  As for his left foot, the Veteran testified that he had not been given a diagnosis related to his complaints of left foot numbness.  He indicated that it was his belief that the radiation had damaged his heart and lungs, which in turn may have affected his left foot.  The Veteran also indicated that he had had calluses removed from this foot.  See hearing transcript.  

The evidence added to the record since November 2001 also includes a voluminous amount of medical evidence from several VA facilities (due to the fact that the Veteran has moved around quite a bit to various parts of the country), to include facilities in Milwaukee, Wisconsin; Richmond, Virginia; Washington, DC; Canandaigua, New York; Rochester, New York; and Palo Alto, California.  Despite the voluminous amount of records, only a minimal amount of pertinent information is contained in them and the Board notes that none of it includes any complaints of, or treatment for, a condition of the pancreas.  

An August 2008 primary care clinic note reveals that the Veteran was seen with genital sores, but no sores on his scrotum or penis and no blisters.  He reported increased itching and described the sores as painful and having had occurred for two months.  Physical examination revealed three open lesions along the left groin along the underwear line.  The Veteran's left foot was also examined, which revealed tenderness to touch and hardened skin on the dorsal foot.  The Veteran was assessed with genital lesion (appears to be tinea) and foot pain.  

A June 2009 urology consult note reveals that the Veteran was seen with prostatism, elevation of PSA, and a history of pain in the right scrotal area.  He indicated that the pain in the right scrotal area had been on and off for the last year but getting worse in the last week.  Examination of his genital area revealed that his testes were slightly smaller than the normal size, that there were no abnormal masses palpable in the testes, and that there was a mild degree of bilateral varicoceles.  The pertinent diagnoses included bilateral varicoceles and pain in the right scrotal area.  An addendum indicates that ultrasound revealed bilateral varicoceles.  

An August 2009 urology consult note reveals that the Veteran was referred for episodes of right scrotal pain and had been having symptoms for the past few years, worse over the past few months.  It was also noted that his PSA had increased in May 2009 and that he had right testicular pain at that time.  The Veteran continued to have right sided scrotal tenderness.  Genitourinary examination revealed no lesions, bilaterally descended testes, no masses, and tenderness to palpation in the right epididymal region.  The assessment was acute and chronic prostatitis and right epididymal pain.  

The evidence also includes a March 2009 abdominal ultrasound conducted by Inova Fairfax Hospital which reported, in pertinent part, that a partially obscured pancreas was seen but no abnormality was delineated.  

Some of the evidence added to the record since November 2001 is new in the sense that it was not previously of record.  This evidence is not considered material, however, as it does not cure the previous evidentiary defect at the time of the November 2001 rating decision.  

The new medical evidence reveals complaints involving the Veteran's left foot and testicles.  However, there is no evidence of record relating diagnosed bilateral varicoceles and complaints of left foot numbness to radiation treatment for service-connected residuals of history of Hodgkin's disease with splenectomy or to service.  There is also no medical evidence establishing that the Veteran has been treated for or diagnosed with any condition of the pancreas or relating any condition of the pancreas to radiation treatment for service-connected residuals of history of Hodgkin's disease with splenectomy or to service.  As such, the record remains devoid of evidence that any of these conditions/complaints are related to service-connected residuals of history of Hodgkin's disease with splenectomy (to include the radiation treatment associated with this disease) or to service.  

Additionally, the Veteran's own statements concerning his belief that he has conditions involving his pancreas, testicles and left foot as a result of the radiation treatment he underwent for Hodgkin's disease are cumulative of those that were before the RO at the time of the November 2001 rating decision and are, therefore, not new.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claims for entitlement to service connection for a pancreas condition, a testicle condition, and left foot numbness, and that the claims to reopen must be denied.



III. Increased Rating Claim

The Veteran contends that he is entitled to increased ratings for his service-connected hepatitis B with cirrhosis because he needs daily injections; the disease has mutated to such an extent that the drug Lamivudine no longer impacts its curtailment; the hepatitis B disease count has grown to astronomical proportions; the disease is so debilitating that he is unable to stay awake any length of time during the day, he is constantly fatigued, he has severe pain on both sides of his body, and he is unable to function mentally or physically for any length of time; he averages going to the bathroom approximately two to three times in a two hour period during the course of the night; the combination of fatigue, nausea and sleepiness makes it difficult for him to focus on his job; drugs have not reduced his hepatitis B viral count; and he cannot go without painkillers.  See statements in support of claim dated March 2002 and December 2003; January 2004 VA Form 9; VA Forms 21-4138 dated November 2005 and October 2006.  He testified in June 2010 that his current symptoms included constant pain on the side, an enlarged liver, and fatigue.  He complained of liver pain and indicated that he wakes up at night with this pain, cannot sleep on his side because of this pain, and sleeps sitting up with four or five pillows just to get through the night.  The Veteran also indicated that he self-medicated with Tremadol and Tylenol throughout the day, but he denied any muscle wasting or loss of strength.  See hearing transcript.  

	A.  Legal Criteria

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service treatment records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection was originally granted for hepatitis B pursuant to 38 C.F.R. § 4.114, DC 7345; a noncompensable evaluation was assigned effective August 16, 2000.  See November 2001 rating decision.  The disability was recharacterized as hepatitis B with cirrhosis following the Veteran's claim for service connection for cirrhosis.  See August 2003 rating decision.  The RO explained that service connection should be established for cirrhosis, but that it would be evaluated as one entity with hepatitis B because the rating schedule precluded separate evaluations for these conditions.  The RO also increased the rating assigned under DC 7345 to 20 percent, effective December 27, 2000, noting that this was the date on which the Veteran first sought service connection for liver disease.  The rating was subsequently increased again under DC 7345 to 30 percent, also effective December 27, 2000.  See January 2005 rating decision.  

The Board must determine whether the Veteran is entitled to a compensable rating between August 16, 2000 and December 27, 2000 and a rating in excess of 30 percent from December 27, 2000.  During the course of the appeal, the Schedule of Ratings - Digestive System - Disabilities of the Liver, DCs 7311 to 7354, was amended, effective July 2, 2001.  See 66 Fed. Reg. 29486 (2001).  In reviewing the Veteran's claim, both the old and new criteria apply, but the substantive new criteria cannot be applied before their effective date of July 2, 2001.  In light of these amendments, the Board must evaluate the claim in accordance with the effective dates of the rating criteria, before and as of July 2, 2001.  

Prior to July 2, 2001, 38 C.F.R. § 4.114, DC 7345 provided the rating criteria for infectious hepatitis, which assigned a noncompensable evaluation for healed, nonsymptomatic hepatitis; a 10 percent evaluation for hepatitis where there is demonstrable liver damage with mild gastrointestinal disturbance; a 30 percent evaluation for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures; a 60 percent evaluation for moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression; and a 100 percent evaluation for marked liver damage manifest by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  

Prior to July 2, 2001, 38 C.F.R. § 4.114, DC 7312 provided the rating criteria for cirrhosis of the liver.  Under these criteria, a minimum 30 percent evaluation was assigned for moderate cirrhosis, with dilation of superficial abdominal veins, chronic dyspepsia, slight loss of weight or impairment of health; a 50 percent evaluation was assigned for moderately severe cirrhosis, with the liver definitely enlarged with abdominal distention due to early ascites and with muscle wasting and loss of strength; a 70 percent evaluation was assigned for severe cirrhosis, with ascites requiring infrequent tapping, or recurrent hemorrhage from esophageal varices, aggravated symptoms and impaired health; and a 100 percent evaluation was assigned for pronounced cirrhosis, with aggravation of the symptoms for moderate and severe, necessitating frequent tapping.

As of July 2, 2001, DC 7345 has provided the rating criteria for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  Under these criteria, ratings in excess of 30 percent are provided for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period (40 percent); daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly (60 percent); and for near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain (100 percent).  
Note (1) under DC 7345 indicates that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code, but the same signs and symptoms are not to be used as the basis for evaluation under DC 7345 and under a diagnostic code for sequelae (See § 4.14).  

Note (2) defines an "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Finally, Note (3) provides that hepatitis B infection must be confirmed by serologic testing in order to evaluate it under DC 7345.
The current version of DC 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis, and provides three ratings in excess of 30 percent.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  And cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  A Note to DC 7312 provides that, for rating under DC 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  38 C.F.R. § 4.114.

For purposes of evaluating disabilities in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2010).


	B.  Factual Background

VA treatment records reveal that the Veteran was seen in January 2001.  The handwritten document is hard to read, but appears to indicate he complained of pain in his back and some radiation to the left and right upper quadrants.  See medical record.  The following month, the Veteran reported some residual right-sided abdominal pain but denied nausea, vomiting and diarrhea.  He was anxious about abnormal liver function tests (LFTs) and it was noted a hepatitis panel would be drawn after the Veteran was reassured by the examiner.  See February 2001 medical record.  The Veteran was subsequently seen in March 2001, at which time it was noted that laboratory results showed positive Hepatitis B surface antigen (HBSAg).  The Veteran was assessed with right upper quadrant pain, tenderness, abnormal capillary fill time (CFT) and HBSAg.  See medical record.  A May 2001 medical certificate, which is handwritten and hard to read, indicates that the Veteran was seen with left flank pain for two weeks.  He indicated that he was unable to sleep on his side and complained of frequency and some discomfort, but denied hemetesis.  Examination revealed that the abdomen was soft and positive for bowel sounds.  

The Veteran underwent a VA C&P lymphatic disorders examination in June 2001, at which time he was also evaluated for residual abdominal pain.  His claims folder and medical records were available and reviewed.  In pertinent part, the Veteran reported increasing pain especially in his left flank and the right upper quadrant.  The examiner specifically asked about B-symptoms including weight loss, night sweats, fevers, chills, change in appetite or malaise and that was generally negative.  The Veteran felt that he had gained 10 pounds and reported not having as much energy as he usually did, but he attributed this to stress and worrying about pain.  From an abdominal standpoint, the examiner noted a history of hepatitis B.  The Veteran denied vomiting, hematemesis or melena but reported that at one point in time, roughly three months prior, his stools were yellow in color, which resolved within two days.  He also denied any treatment for his abdominal pain and the examiner noted that general abdominal review of systems was totally negative.  The Veteran denied lethargy, weakness or weight loss but reported nocturia two to three times a night and indicated that he goes roughly eight times during the day.  

Physical examination revealed that the Veteran was thin and weighed 180 pounds.  The abdomen was soft, nontender and nondistended; the liver was nontender and not palpable; there was no guarding or rebound in the right quadrant; the left quadrant was also without tenderness; the spleen was obviously not palpable (as it had been removed); and bowel sounds were positive.  The examiner reported reviewing a white count, which was entirely normal, and also reported that electrolytes were normal but that the Veteran did have a slight elevation of his AST, which would be consistent with hepatitis B.  The examiner also noted that an ultrasound performed of the abdomen in June 2001 showed normal sonographic appearance of the abdomen.  The Veteran was diagnosed with abdominal pain and left flank pain.  The examiner noted that examination and review of labs and imaging showed no evidence of liver pathology.  

The Veteran was seen in the gastroenterology clinic in June 2001 with a history of hepatitis B sAG positivity found on evaluation for elevated LFTs.  The Veteran denied any dysphagia, heartburn, nausea or emesis but complained of a chronic intermittent right upper quadrant pain that occurred with lying on his right side.  He denied any problems with food but also noted a second intermittent pain in the left upper quadrant that was exacerbated by lying on it, again without meal induced worsening.  There was no evidence of problems with bowel movements and no evidence of blood in the stools.  There was also no weight loss or night sweats and no history of depression.  The impression was HBV AG positive and abdominal pain.  The plan was to vaccinate the Veteran for hepatitis A, obtain other markers, and consider therapy based on findings.  

The Veteran was seen in the primary care clinic in July 2001, at which time it was noted that he had been recently evaluated for hepatitis B.  He complained of left upper quadrant abdominal pain.  Physical examination revealed that the Veteran weighed just over 214 pounds; his abdomen revealed no hepatomegaly, splenomegaly, mass, bruit or tenderness and normal bowel sounds were present.  An August 2001 addendum indicates that recent lab diagnostics were reviewed and compared to earlier values.  It was noted that the Veteran had been diagnosed positive for hepatitis B, that liver enzymes remained elevated and had increased since February, and that the most notable concern was a rise in alphafetoprotein over the past month from 23.1 to 465.5.  A repeat CT scan of the abdomen was suggested.  

A CT scan of the abdomen was conducted the following month which showed normal size and morphologic features of the liver (there are no findings of cirrhosis or associated hepatocellular neoplasm); status post splenectomy and retroperitoneal nodal dissection; there is no retroperitoneal or pelvic lymphadenopathy; no sift tissue masses or tumor recurrence is demonstrated.  See September 2001 imaging impression.  A MRI of the abdomen conducted in December 2001 revealed that the liver appeared unremarkable; the hepatic and portal veins appeared patent; surgical absence of the spleen was noted; and one or two small left renal cysts were seen.  See imaging impression.  

A February 2002 gastroenterology clinic note reveals that the Veteran had a documented hepatitis B positive status on HBV DNA testing and HBeAg positivity.  He had a recent spike in LFTs and AFP that had since resolved and was now presenting for follow-up and consideration of further treatment.  CT and MRI of the abdomen were noted to have been negative for evidence of mass lesions and the most recent AFP was noted to be 15.  Review of systems revealed no weight loss, fevers or chills and physical examination revealed normal liver span, no masses and normal active bowel sounds.  The impression was hepatitis B with recent flare in AFP and enzymes.  The examiner indicated that at this point he would proceed to biopsy the liver to stage disease and repeat serum markers.  

The Veteran underwent a liver biopsy in March 2002.  The microscopic examination and diagnosis was chronic hepatitis, consistent with hepatitis B, moderately active (grade 3/4) with cirrhosis (stage 4/4) and mild to moderate hemosiderosis.  It was noted that all three pieces examined showed distortion of normal architecture, such as enlarged nodules without central veins and prominent fibrosis presented in two pieces forming anastomotic network surrounding nests and individual hepatocytes.  Hepatocellular damage was widespread in all lobules with occasional acidophilic bodies; classic ground glass appearance was not present. There was mild inflammatory infiltrate with lymphocytes, plasma cells and neutrophils.  See GI consult report.  
A March 2002 gastroenterology clinic note reveals that the Veteran was seen for follow-up of the liver biopsy, at which time it was noted that he had grade 3/4 inflammation and 4/4 cirrhosis, but no evidence of decompensation.  It was also noted that prior LFTs revealed persistent elevation and antigenemia.  The impression was advanced HBV with compensated cirrhosis.  Initial treatment with Interferon for 24 months was discussed.  

The following month, the Veteran returned to the clinic for further evaluation of chronic hepatitis and possible treatment.  It was noted that he was not ready for treatment, which had been suggested to include 5 million units of Interferon daily for 16 weeks.  The Veteran refused injectable medication stating that his lifestyle was such that he could not take it or be able to store it in the refrigerator.  He requested oral treatment.  Physical examination revealed that the Veteran weighed just over 216 pounds and that his abdomen was soft and nontender without masses.  Liver revealed no hepatomegaly and span was normal.  The assessment was chronic hepatitis B infection.  The examiner noted that the use of Lamivudine versus Interferon would be discussed with another physician.  See April 2002 GI note.  
An August 2002 GI note reveals that the Veteran presented for follow up appointment and had been on Lamivudine for two months.  He indicated that he believed there was some reduction of the right upper quadrant pain but was still taking pain medication on and off.  The Veteran denied any malaise, weakness, nausea, vomiting, fever, and swelling of the lower extremities or abdomen.  Examination of his abdomen revealed that it was nontender and nondistended (NTND) without ascites.  The assessment was chronic HBV and compensated cirrhosis.  

In October 2002, the Veteran was seen for follow-up HBV therapy (chronic lamivudine therapy for four months).  The absence of jaundice was noted but the Veteran reported persistent bilateral upper quadrant pain and that he was moving his bowels one to two times per day.  He denied dysphagia and odynophagia.  Examination was notable for nontender liver without obvious hepatomegaly and no rebound.  The examiner noted that previous LFTs were slightly improved.  The impression was chronic hepatitis B with compensated cirrhosis.  See gastroenterology clinic note.  
The Veteran was seen in March 2003 for follow up of Lamivudine therapy, at which time his only complaint was chronic right upper quadrant pain that he felt was related to his liver.  Examination revealed that the Veteran's abdomen was soft and that liver span was normal.  The impression was chronic hepatitis B on Lamivudine.  The examiner noted that the Veteran was doing well overall and that a repeat CT scan would be obtained.  See gastroenterology clinic note.  

It was noted in June 2003 that the Veteran had been stable on Lamivudine but a major complaint was persistent right upper quadrant pain.  He also requested "more aggressive therapy" considerations now that his job situation had stabilized.  Physical examination revealed no hepatomegaly and nontender liver.  LFTs were reviewed and were noted to have improved overall.  The impression was HBV, stable on Lamivudine.  It was noted that there was no active liver presence for his level of disease.  See gastroenterology clinic note.  

The Veteran was seen in the pain clinic in August 2003 with right and left upper quadrant pain.  He reported that the right upper quadrant pain had started in 1998 and described it as constant, sometimes at a level 10 out of 10, and aching but without radiation.  He did not relate the pain to anything and reported that medications helped relieve it.  Left upper quadrant pain was reportedly less severe and started in 2001.  The Veteran described it as not constant but aching.  A March 2003 CT scan of the abdomen was reported as containing an impression of splenectomy and retroperitoneal nodal dissection; no imaging findings of cirrhosis; and no signs of recurrent lymphoma.  A March 2003 MRI of the abdomen was reported as containing an impression of unremarkable liver; hepatic and portal veins appear patent; surgical absence of the spleen was noted; and one or two small left renal cysts were seen.  Physical examination of the abdomen revealed no hepatomegaly or pain on palpation.  The assessment was right and left upper quadrant pain.  The examiner noted that since there was no hepatomegaly, the pain was mostly neuropathic and possibly related to radiation therapy.  

The March 2003 abdominal CT scan is also of record and was compared with the September 2001 examination.  The report indicated in pertinent part that the liver was normal in size and contour and that there was no evidence of morphologic changes of cirrhosis, no focal hypervascular lesions suspicious for hepatocellular carcinoma, no other focal or diffuse lesions present, and no intra- or extrahepatic biliary dilation.  

In October 2003, the Veteran reported that his abdominal pain had improved with Ultram but that he had gotten little relief from ibuprofen.  He denied diaphoresis, nausea/vomiting, melena or hematochezia.  Physical examination revealed that he weighed 200 pounds and that his abdomen was soft, nontender and nondistended, and with normal active bowel sounds.  The assessment was chronic hepatitis B.  See primary care outpatient staff follow-up note.  

An October 2003 gastroenterology clinic note reveals that the Veteran had been on Lamivudine since May 2003 and that his Ast/Alt levels had been within normal limits since the onset of treatment.  He was currently tolerating his medication but was concerned about acquiring mutations and was interested in discussing treatment options.  Review of all systems was negative and physical examination of the gastrointestinal system revealed that the abdomen was normal to inspection, had normal auscultation and was nontender without masses and hernia; liver and spleen were also normal.  The impression was HBV with cirrhosis, stage 4 grade 3 per last biopsy, currently tolerating Lamivudine well.  

In January 2004, the Veteran presented to the primary care outpatient clinic for routine health maintenance.  He indicated that abdominal pain had improved with Ultram and Tylenol and reported he had recently started on Adefovir without side effects.  He denied diaphoresis, nausea/vomiting, melena or hematochezia.  Physical examination revealed that he weighed just over 212 pounds and that his abdomen was soft, nontender and nondistended with normal active bowel sounds.  The assessment was chronic hepatitis B.  See staff follow-up note.  

The Veteran was seen for follow up for hepatitis B in April 2004, at which time his weight was just over 215 pounds.  His abdomen was normal to inspection and auscultation and was nontender without masses or hernia.  Liver and spleen were also reported as normal.  The impression was HBV highly infectious carrier with decrease in viral load with Adefovir and Lamivudine combined therapy.  See gastroenterology fellow note.  

In June 2004, the Veteran presented to the primary care outpatient clinic for routine health maintenance.  He denied fevers, chills, nausea, vomiting, melena and hematochezia.  Physical examination revealed that he weighed 209 pounds and that his abdomen was soft, nontender and nondistended with normal active bowel sounds.  The assessment was chronic hepatitis B with cirrhosis.  It was noted that his LFTs were trending down.  See staff follow-up note.  

The Veteran was again seen for routine health maintenance in the primary care outpatient clinic in October 2004 and reported feeling well overall.  He denied fevers, chills, nausea, vomiting, abdominal pain, melena and hematochezia.  Physical examination revealed that he weighed 203 and one-half pounds and that his abdomen was soft, nontender and nondistended with normal active bowel sounds.  The assessment was chronic hepatitis B with cirrhosis.  It was again noted that his LFTs were trending down.  See staff follow-up note.  

An October 2004 gastroenterology clinic note reveals that the Veteran was seen with complaint of recent onset of fatigue and that he indicated he was apprehensive of an increase in his viral load.  Examination revealed that his abdomen was normal to inspection and auscultation and was nontender without masses and hernia.  Liver and spleen were also reported as normal.  The impression was chronic, active hepatitis B with cirrhosis.  It was noted that the Veteran's viral load had dropped with initiation of Adefovir and that LFTs were within normal limits.  

A December 2004 CT scan of the abdomen revealed status post splenectomy and lymphadenectomy; no hypervascular liver lesion seen to suggest hepatocellular carcinoma.  See hematology/oncology outpatient staff follow up note.  

The Veteran was seen in March 2005 for an esophagogastroduodenoscopy for variceal screening.  The post-procedure diagnosis was subtle esophageal ring; otherwise normal examination with no varices.  See gastroenterology procedure consult note.  
The Veteran presented at the primary care clinic in November 2005 for care due to cirrhosis and chronic pain.  It was his first visit to the Washington, DC, VAMC as he had previously been treated in Wisconsin.  He indicated that he usually took one Ultram and three acetaminophen a day for pain but they were not covering his pain now.  Review of the Veteran's gastrointestinal system revealed that he had complaints of nausea and fatigue, but denied pain, vomiting, diarrhea, melena and bleeding.  He also denied depression, anxiety and unusual stress.  The Veteran weighed just over 205 pounds and physical examination of his abdomen revealed that it was soft and nontender with deep palpation.  No liver edge was felt and bowel sounds were present.  The assessment was hepatitis.  He was subsequently seen again at the primary care clinic that same month for follow up.  The Veteran complained of right upper quadrant pain that was not controlled very well with Tramodol.  He weighed 200 pounds and his abdomen was soft and nontender with positive bowel sounds and no organomegaly.  The Veteran was assessed with right upper quadrant pain and a CT was scheduled to further assess his pain.  

A December 2005 liver consult note reveals that the Veteran presented in 2002 with right sided abdominal pain.  Evaluation at that time included a liver biopsy showing cirrhosis.  He was treated in 2002 with Lamivudine and had elevated DNA level such that he was started on Adefovir in 2004 with good response.  The Veteran complained of persistent abdominal pain despite taking Tylenol and Ultram, but denied fatigue or symptoms of portal hypertension.  Physical examination revealed that he weighed just over 207 pounds and that his abdomen was soft, nontender and nondistended with normal active bowel sounds.  Hepatitis serology revealed HsAG and He AG positive, HeAb negative.  In the impression section, the examiner noted that the Veteran had well compensated disease, was responding to Adefovir, and therapy could improve his liver histology.  It was the examiner's opinion that the etiology of the right upper quadrant pain was not active hepatitis, especially since DNA had decreased on therapy.  

A December 2005 hematology outpatient consult note reveals that the Veteran was seen with complaint of bilateral lower abdominal pain and had been referred to hematology from the liver clinic to evaluate for possible recurrence of Hodgkin's disease as it was not felt that the lower abdominal pain was due to hepatitis B cirrhosis.  The Veteran reported abdominal pain of unknown etiology since 2000.  It was noted that yearly abdominal CT scan and right upper quadrant ultrasound had been completed revealing no evidence of recurrence of Hodgkin's or hepatoma or other etiology of pain.  The Veteran reported that his pain had previously been well controlled on medication but that he had recently had more breakthrough of pain and occasionally woke up at night with pain that was unrelated to eating meals or food.  He indicated that the pain came and went with no specific inciting or alleviating factors, and he described it as a stabbing pain on the side of his abdomen, right greater than left.  He denied any current or past symptoms of fever, chills, night sweats, weight loss, fatigue or change in appetite.  It was noted that an abdominal CT scan was scheduled for January.  Examination of his abdomen revealed no tenderness, no hepatosplenomegaly and no masses.  The impression was hepatitis B cirrhosis on treatment and chronic lower right sided abdominal pain of unknown etiology times five years with steady increase in intensity no longer controlled with current pain medications.  It was noted that recurrence of Hodgkin's as the etiology of his chronic pain was unlikely.  

An April 2006 liver consult reports that the Veteran was seen with complaint of right sided abdominal pain.  He denied melena, hematochezia, nausea, vomiting and jaundice.  It was noted that a 2005 EGD revealed no varices.  Physical examination revealed that the Veteran weighed 207 pounds and that his abdomen was soft and nondistended with mild right sided tenderness.  A January 2006 CT of the abdomen was reported, which contained the following impression: CT of the abdomen and pelvis is unremarkable; post operative changes are present in the abdomen; no focal lesion in the liver; the spleen is not visualized, perhaps it has been surgically removed.  The impression following the liver consult was that the Veteran was clinically stable.  He asked about a liver transplant today and it was discussed that his current MELD score was too low.  

The Veteran continued to have daily, sharp, intermittent right sided abdominal pain, as noted in an April 2006 hematology clinic progress note.  Ultram was noted to provide relief but was occasionally inadequate.  The Veteran denied fever, chills, night sweats, bone pain, weight loss, nausea and vomiting.  Examination of his abdomen revealed no tenderness, hepatosplenomegaly or masses.  It was noted that it was unclear what the right sided abdominal pain was due to and it was noted that it could be related to radiation treatment.  An addendum revealed that the Veteran's treatment records from Wisconsin were reviewed and that the examiner could find little information about the Veteran's chronic abdominal pain other than negative CTs for relapse of HD and treatment of chronic hepatitis B (liver biopsy showed cirrhosis).  

A May 2006 liver note reveals that the Veteran's complaint of right sided abdominal pain continued but he denied melena, hematochezia, nausea, vomiting and jaundice.  The assessment was hepatitis B virus cirrhosis and rising viral load on Adefovir; no clinical decompensation.  A June 2006 liver progress note contains complaints of fatigue and it was noted that the last time he felt that his viral load was high.  Otherwise, the Veteran had no gastrointestinal complaints.  Physical examination revealed that his weight was 212 and one-half pounds and that his abdomen was soft, nontender and nondistended.  The impression was hepatitis B cirrhosis.  It was noted that clinically, the Veteran had no evidence of decompensation and was stable.  In August 2006, the Veteran complained of continued pain (right upper quadrant) requiring Tramadol; he denied fevers, chills and sweats.  Physical examination revealed that his abdomen was soft, nontender and nondistended with positive bowel sounds.  The impression was chronic hepatitis B with cirrhosis on Entevacir and Adefovir with questionable resistance.  See liver note.  

Records from the Palo Alto VA facility reveal that the Veteran denied any gastrointestinal symptoms of melena, bright red blood per rectum, anorexia or constipation and also denied any unexplained weight loss, night sweats, fevers, chills, nausea, vomiting and diarrhea.  He also denied depressive symptoms of sad mood or loss of interest in his usual pleasurable activities.  Physical examination revealed that he weighed 208 pounds and had positive bowel sounds.  The Veteran was assessed with hepatitis B cirrhosis and chronic right upper quadrant pain, which was noted to evidently be related to hepatitis.  See March 2007 general medicine clinic note.  

The Veteran was referred to the liver clinic for evaluation of chronic hepatitis B infection in April 2007.  It was noted that he was new to the Palo Alto VA systems and all his records were reviewed through the internet.  The examiner noted previous care at VA facilities in Wisconsin and Washington.  In pertinent part, the Veteran denied any history of jaundice associated with his hepatitis B infections.  It was noted that he underwent a liver biopsy in March 2002 that showed grade 3 information stage 4 fibrosis and mild to moderate hemosiderosis.  The examiner summarized the course of treatment as follows: treated with Lamivudine in 2002; switched to Adefovir in 2004 due to the fact that he was felt to have failed Lamivudine therapy; Entecavir was added in May 2006 due to rising HPV at viral load; subsequently, in September 2006, it was felt he had failed both Entecavir and Adefovir due to a minimal change in his viral load; Entecavir was discontinued in September 2006 but the Veteran was maintained on Adefovir and started on Truvada; subsequent improvement in his viral load was noted; it appears that in/around November 2006 Adefovir was discontinued but he was maintained on Truvada and has been on Truvada since that time.  The examiner noted that an EDG in March 2005 showed no esophageal varices and no portal hypertensive gastropathy and that he was scheduled to have another EGD in December in Washington, DC, but it did not work out due to lack of transportation.  The examiner further noted that the last CT was done in July 2006 and showed the absence of splint and liver lesions.  Physical examination revealed that the Veteran weighed 210 pounds and that his abdomen was soft and benign without hepatomegaly or mass.  The impression was chronic hepatitis B infection.  See gastroenterology consult note.  

A July 2007 ultrasound of the Veteran's abdomen contains an impression of coarse liver echotexture, compatible with cirrhosis; no evidence of focal hepatic mass lesions or contour abnormalities; limited evaluation of the spleen and kidneys.  See imaging report.  

A December 2007 liver progress note from the Washington, DC VA facility reveals that the Veteran denied any swelling of his abdomen and reported taking his medications as he was supposed to.  The impression was HBV cirrhosis on Truvada.  
In January 2008, the Veteran denied gastrointestinal pain, nausea, vomiting, diarrhea, melena and bleeding.  See pulmonary outpatient consult note.  A January 2008 liver note revealed that the Veteran was seen without complaints.  His weight was just less than 213 pounds and he was assessed with chronic HBV and cirrhosis with successful viral suppression (undetectable ABV DNA) while on Truvada.  It was noted that eAg was still positive so he would need to continue current treatment.  

The Veteran underwent a VA examination in August 2008 for evaluation of his hepatitis B with cirrhosis.  The examiner noted that the condition did not affect general body health and did not affect body weight.  The Veteran reported that the liver condition caused easy fatigability but not gastrointestinal disturbances, nausea and vomiting, loss of appetite, jaundice or arthralgia.  The Veteran had no abdominal pain from the condition and the symptoms occurred near-constantly but were tolerable.  The liver condition did not cause incapacitation and he denied ever vomiting blood or passing any black, tarry stools.  It was noted that the Veteran did not require any abdominal tapping for the liver condition and the condition had not caused a coma or periods of confusion.  There was no history of liver transplant and the Veteran was noted to currently be receiving treatment in the form of Truvada with good response and no side effects.  All symptoms were noted to be responsive to therapy or treatment but it was reported that the Veteran still required continuous treatment to control the condition.  

Physical examination revealed that the Veteran weighed 209 pounds and was well nourished in no acute distress.  His skin showed no signs of palmar erythema, spider nevi or jaundice.  His abdomen revealed no striae on the abdominal wall, distension of superficial veins, ostomy, tenderness to palpation, splenomegaly, ascites, liver enlargement, or aortic aneurysm.  Extremities showed no ulceration, edema, stasis dermatitis, clubbing or cyanosis and it was noted that the condition did not cause generalized muscle weakness or generalized muscle wasting.  

The examiner noted that the complete blood count was considered within normal limits and only showed some insignificant abnormalities.  Liver function tests and prothrombin time were within normal limits.  The examiner reported that the diagnosis of hepatitis B with cirrhosis was being changed to hepatitis B with compensated cirrhosis.  The reasons for doing this were both subjective (history) and objective (labs and examination).  The examiner explained that the Veteran had a liver biopsy in 2002 that read as cirrhosis, with all subsequent imaging, however, showing no gross findings of cirrhosis and labs showing no decrease in hepatic function.  It was for this reason that the diagnosis had been changed to "compensated cirrhosis," which reflects the lack of any outward or clinical manifestations of cirrhosis.  Based on the presence of significant viral replication on his PCR, the examiner concluded the Veteran certainly had active hepatitis B.  The examiner also stated the following:  

However, this does in itself imply that his liver disease will have worsened since 2002, as cirrhosis, in its early stages at least, can be significantly slowed or even reversed with successful treatment.  This may help explain [the Veteran's] complete apparent absence of progression of his cirrhotic disease in the past 6 years, as this disease may, in fact, have regressed.  

Therefore, although the Veteran provided the examiner with multiple pages and lists of symptoms and complaints during his appointment, ranging from pain to bad breath, that he related to his hepatitis B virus, the examiner concluded that he had no known secondary pathophysiologic changes of cirrhotic liver disease; the examiner was unable to attribute any of these complaints to hepatitis, with the possible exception of fatigue.  

An October 2008 MRI of the Veteran's abdomen revealed no evidence of hepatocellular cancer and no interval change since the previous CT scan done in July 2006.  

A March 2009 abdominal ultrasound conducted by Inova Fairfax Hospital reported, in pertinent part, normal liver size, configuration and echogenicity, no focal liver lesion and no abnormality in the left upper quadrant.  The impression was no liver abnormality identified.  

The Veteran received treatment in July 2009 at the VA facility in Richmond, Virginia for chronic HBV.  It was noted that he was currently being treated with Truvada and had been previously treated with Lamivudine, Adefovir and Tenofovir alone but had no prior Interferon treatment.  The Veteran had no specific complaints at that time and denied problems with abdominal distention and memory.  Physical examination revealed that he weighed just less than 217 pounds and that his abdomen was soft, nontender and nondistended.  The assessment was chronic HBV, suppressed with Truvada, and cirrhosis.  See gastroenterology hepatology consult.  

C.  Analysis

At this juncture, the Board notes that the assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Additionally, the criteria under 38 C.F.R. § 4.114 in effect both prior to and from July 2, 2001 state that a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture.  Certain coexisting diseases do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (effective prior to and from July 2, 2001). 

For the reasons to be discussed more fully below, the Board finds that the Veteran's service-connected hepatitis B with cirrhosis is more appropriately evaluated pursuant to 38 C.F.R. § 4.114, DC 7345 than DC 7312, as these criteria reflect the Veteran's predominant disability picture.  As noted, providing the Veteran with separate ratings under these criteria would violate the rule against pyramiding.  

As noted above, the RO recharacterized the Veteran's disability as hepatitis B with cirrhosis in an August 2003 rating decision following the Veteran's separate claim for service connection for cirrhosis.  In doing so, the RO explained that the rating schedule precluded separate evaluations for hepatitis B and cirrhosis.  Also, as noted above, the current version of DC 7345 stipulates that sequelae of chronic liver disease (to include hepatitis B), such as cirrhosis, are to be evaluated under a separate diagnostic code.  In this case, however, the August 2008 VA examiner explained that the Veteran's diagnosis was being changed to hepatitis B with compensated cirrhosis, a term that reflects the lack of any outward or clinical manifestations of cirrhosis, while also explaining that it was clear the Veteran had active hepatitis B.  The examiner also explained that the decision to change the diagnosis to compensated cirrhosis rather than "active" cirrhosis was based on the fact that although a 2002 liver biopsy read cirrhosis, all subsequent imaging had shown no gross findings of cirrhosis, and labs had not shown a decrease in hepatic function.  The examiner also indicated that it appeared the Veteran had a complete apparent absence of progression of his cirrhotic disease in the past six years.  

As the Veteran's clinical history reveals that he lacks any outward or clinical manifestations of cirrhosis in conjunction with his active hepatitis B, the Board finds that continuing the application of DC 7345 is better warranted in this case.  

The Board will now turn to the question of whether the Veteran is entitled to increased ratings.  

1.  Compensable Rating Prior to December 27, 2000

As previously noted, a noncompensable rating is assigned for the Veteran's service-connected hepatitis B with cirrhosis prior to December 27, 2000.  Under the version of DC 7345 in effect prior to July 2, 2001, a compensable rating is not warranted as the record is devoid of evidence of demonstrable liver damage with mild gastrointestinal disturbance at any time between August 16, 2000 and December 27, 2000.  


2.  Rating in excess of 30 percent from December 27, 2000

i.  Criteria Effective Prior to July 2, 2001

The evidence of record also does not support the assignment of a rating in excess of 30 percent for hepatitis B with cirrhosis under the version of DC 7345 in effect prior to July 2, 2001 at any time from December 27, 2000.  This is so because there is no evidence of moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression so as to support the assignment of the next highest (60 percent) rating.  

The record reflects the Veteran has reported having constant fatigue, nausea, and sleepiness that makes it difficult for him to focus on his job.  See December 2003 statement in support of claim; January 2004 VA Form 9; VA Forms 21-4138 dated November 2005 and October 2006.  He also occasionally reported such symptoms during treatment; however, the record does not show that he has had moderate liver damage and disabling recurrent episodes of fatigue, gastrointestinal disturbance, and mental depression.  He has consistently denied vomiting/emesis, diarrhea, weight loss, change in appetite, malaise, hematemesis, blood in his stool/melena, hematochezia, lethargy, dysphagia, heartburn, problems with bowel movements, anorexia, constipation, and depression.  See January 2001 medical record; May 2001 medical certificate; June 2001 VA C&P lymphatic disorders examination report; gastroenterology clinic notes dated June 2001, October 2002 and October 2004; August 2002 GI note; October 2003 primary care outpatient staff follow-up note; staff follow-up notes dated January 2004, June 2004 and October 2004; November 2005 primary care clinic notes; December 2005 hematology outpatient consult note; April 2006 liver consult note; April 2006 hematology clinic progress note; liver notes dated May 2006 and August 2006; March 2007 general medicine clinic note; January 2008 pulmonary outpatient consult note; August 2008 VA examination report.  

In addition, the Veteran's abdomen was consistently soft, nontender, nondistended, and positive for bowel sounds.  In fact, the examiner who conducted the June 2001 VA C&P lymphatic disorders examination noted that an abdominal ultrasound showed normal sonographic appearance of the abdomen.  See also GI notes dated April 2002 and August 2002; gastroenterology clinic notes dated March 2003, October 2003 and October 2004; October 2003 primary care outpatient staff follow-up note; staff follow-up notes dated January 2004, June 2004 and October 2004; April 2004 gastroenterology fellow note; November 2005 primary care clinic notes; December 2005 hematology outpatient consult note; April 2006 liver consult note; April 2007 gastroenterology consult note; July 2009 gastroenterology hepatology consult note.  

The Board acknowledges that at the time of the June 2001 VA C&P lymphatic disorders examination, the Veteran reported that his stools had been yellow in color about three months prior to the examination; he also reported, however, that this resolved within two days.  The Board also acknowledges that VA treatment records reveal that the Veteran persistently complained of right-sided abdominal/upper quadrant pain.  The examiner who conducted a December 2005 liver consult, however, indicated that the etiology of this pain was not active hepatitis because DNA had decreased on therapy.  A subsequent note indicates that it may have been related to radiation treatment the Veteran underwent for his Hodgkin's disease.  See April 2006 hematology clinic progress note.  Even assuming that the right-sided abdominal/upper quadrant pain was related to the Veteran's hepatitis B, it was never accompanied by moderate liver damage and disabling recurrent episodes of fatigue and mental depression so as to more nearly approximate the next highest rating (60 percent) under DC 7345 criteria effective prior to July 2, 2001.

ii.  Criteria Effective from July 2, 2001

Lastly, the evidence of record does not support the assignment of a rating in excess of 30 percent for hepatitis B with cirrhosis under the current version of DC 7345 at any time since July 2, 2001, when the regulation went into effect.  Although, as noted above, the Veteran was seen with complaints of fatigue and nausea on limited occasions during the appellate period, has reported experiencing constant fatigue, and the evidence also demonstrates right upper quadrant pain, the Veteran consistently denied malaise and anorexia.  His changes in weight between July 2001 and the present do not qualify as "minor weight loss" under the definition provided at 38 C.F.R. § 4.112.  Rather, his baseline weight in 2001 was 216 pounds with fluctuations to the present only going as low as 200 pounds, which is less than 10 percent of the baseline weight.  The August 2008 VA examiner also noted that the Veteran's condition did not affect body weight.  There is also no evidence of hepatomegaly.  See July 2001 primary care clinic note; February 2002, April 2002, October 2002, June 2003, and April 2007 gastroenterology clinic notes; August 2003 pain clinic note.  The portion of the criteria for a higher 60 percent rating that require daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly are successive criteria.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (finding that the joining of criteria with the conjunctive "and" in a diagnostic code where the criteria are successive (where assignment of a higher rating requires elements from the lower rating) means that all criteria must be met).  Therefore, the Veteran's complaints of fatigue alone do not more nearly approximate the criteria for a higher rating, as the evidence does not show that he has also experienced malaise, anorexia, minor weight loss, and hepatomegaly.  

There is also no evidence to support a finding of incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past year, since there is no evidence that bed rest was required when the Veteran complained of fatigue, nausea and/or right upper quadrant pain.  See April 2002 GI note; gastroenterology clinic notes dated October 2002 and October 2004; August 2002 GI note; October 2003 primary care outpatient staff follow-up note; staff follow-up notes dated January 2004, June 2004 and October 2004; April 2004 gastroenterology fellow note; November 2005 primary care clinic notes; liver consult notes dated December 2005 and April 2006; December 2005 hematology outpatient consult note; April 2006 hematology clinic progress note; liver notes dated May 2006 and August 2006; March 2007 general medicine clinic note; April 2007 gastroenterology consult note; January 2008 pulmonary outpatient consult note; August 2008 VA examination report; July 2009 gastroenterology hepatology consult note.  For these reasons, the Board does not find that the evidence more nearly approximates the next highest rating (40 percent) under the version of DC 7345 that is effective from July 2, 2001.  

In reviewing the evidence, the Board has also considered whether any further "staged" ratings would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that the record does not reflect any further distinct period of time during the appeal period when the criteria for a higher rating were met; hence, further "staged" rating is not warranted.

As the preponderance of the evidence is against the claim for an initial compensable rating prior to December 27, 2000 and a rating in excess of 30 percent from that date for service-connected hepatitis B with cirrhosis, the benefit of the doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

3.  Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's hepatitis B with cirrhosis, to include abdominal pain, fatigue, and infrequent complaints of nausea, are contemplated by the rating criteria (i.e., 38 C.F.R. § 4.114, DC 7345 (effective before and from July 2, 2001), which reasonably describe the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted for his claim.


ORDER

New and material evidence not having been submitted, the petition to reopen the claim for service connection for a pancreas condition, claimed as secondary to radiation treatment for service-connected residuals of history of Hodgkin's disease with splenectomy, is denied.

New and material evidence not having been submitted, the petition to reopen the claim for service connection for a testicle condition, claimed as secondary to radiation treatment for service-connected residuals of history of Hodgkin's disease with splenectomy, is denied.

New and material evidence not having been submitted, the petition to reopen the claim for service connection for left foot numbness, claimed as secondary to radiation treatment for service-connected residuals of history of Hodgkin's disease with splenectomy, is denied.

An initial compensable rating for hepatitis B with cirrhosis is denied prior to December 27, 2000.  

An initial rating in excess of 30 percent for hepatitis B with cirrhosis is denied from December 27, 2000.  





REMAND

A September 2008 rating decision granted service connection for left ventricle dysfunction, anterior and apical wall segments, and obstructive pulmonary disease with residuals of pulmonary tuberculosis; 60 percent ratings were assigned for both disabilities, effective January 14, 2008.  In a statement in support of claim received on December 18, 2008, the Veteran specifically noted his belief that the award amount for these two disabilities was incorrect.  The same argument was made in a statement received on December 23, 2008 and treated by the RO as a new claim regarding the rating assigned for obstructive pulmonary disease with residuals of pulmonary tuberculosis.  The RO subsequently issued a rating decision in August 2009, which increased the rating assigned for obstructive pulmonary disease with residuals of pulmonary tuberculosis to 100 percent, effective December 22, 2008.  

The Board finds that the statement received by the RO on December 18, 2008 should have been construed as a NOD concerning the 60 percent evaluations assigned for service-connected left ventricle dysfunction, anterior and apical wall segments, and obstructive pulmonary disease with residuals of pulmonary tuberculosis.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As noted above, the RO increased the rating assigned for obstructive pulmonary disease with residuals of pulmonary tuberculosis to 100 percent, effective December 22, 2008.  Therefore, the SOC issued by the RO should address whether the Veteran is entitled to a rating in excess of 60 percent for obstructive pulmonary disease with residuals of pulmonary tuberculosis between January 14, 2008 and December 22, 2008.  

The Veteran's claim for entitlement to a TDIU prior to December 22, 2008, and his claims for effective dates prior to January 14, 2008 for the grant of service connection for left ventricle dysfunction, anterior and apical wall segments, and the grant of service connection for obstructive pulmonary disease with residuals of pulmonary tuberculosis, are inextricably intertwined with the issue of whether the Veteran is entitled to increased initial ratings for left ventricle dysfunction, anterior and apical wall segments, and obstructive pulmonary disease with residuals of pulmonary tuberculosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  Therefore, these claims are deferred pending the above development.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case with respect to the issue of entitlement to an initial rating in excess of 60 percent for left ventricle dysfunction, anterior and apical wall segments, and the issue of entitlement to an initial rating in excess of 60 percent for obstructive pulmonary disease with residuals of pulmonary tuberculosis between January 14, 2008 and December 22, 2008.  The Veteran should be informed of the actions necessary to perfect an appeal on these issues.  Thereafter, return these issues to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


